Citation Nr: 0807034	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1965.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2004, the veteran testified at a travel board 
hearing at the RO before a Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folder.

In October 2004 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in April 2004 the veteran was afforded a 
hearing before a Veterans Law Judge at the RO.  In January 
2008, the Board contacted the veteran, advised him that the 
Veterans Law Judge who conduced that hearing was no longer 
employed by the Board and offered him an opportunity for 
another hearing.  The veteran responded and indicated that he 
wanted to attend a video conference hearing at the RO in 
Muskogee, Oklahoma, before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference 
hearing for the veteran at the RO in 
Muskogee, Oklahoma, and properly notify 
him and his representative of this 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



